HARTNETT, Justice (Retired)
concurring.
I disagree that it was proper for the jury to have found by less than a unanimous vote that the aggravating circumstances outweighed the mitigating circumstances. See Ring v. Arizona, 536 U.S. *1059584, 122 S.Ct. 2428, 158 L.Ed.2d 556 (2002); Article I § 4 and Article IV § 19 of the Delaware Constitution. However, I recognize that this Court’s ruling in Brice v. State, 815 A.2d 814 (Del.2003), is binding until set aside, and I therefore concur in the result herein.

Motion for Reargument.

Pursuant to Supreme Court Rule, Appellant Milton Taylor (“Taylor”) filed a motion for reargument on May 7, 2003 from this Court’s opinion affirming his death sentence. Taylor (Milton) v. State, 2003 Del. LEXIS 262,* (April 30, 2003). Upon review of Taylor’s motion, we conclude that he is indeed correct that the Court’s opinion misconstrues the circumstances surrounding the life sentence imposed in Taylor (Antonio) v. State, 685 A.2d 349 (Del.1996) (hereinafter Antinio Taylor).
We stated that “[Antonio Taylor] was found to have committed the murder under ‘extreme emotional distress,’ .. .whereas here no such argument was made.” Taylor, 822 A.2d 1058 n. 12, 2003 Del.LEXIS 262,*17 n.12 (emphasis supplied). The portion of Antonio Taylor that we relied upon provides in pertinent part: “At trial, Taylor’s position was that he had stabbed Young while acting under the influence of extreme emotional distress, which reduced his crime from intentional murder to manslaughter.” Antonio Taylor, 685 A.2d at 350. In fact, the jury rejected the notion that Antonio Taylor acted under extreme emotional distress, and accordingly convicted him of Murder First Degree. Id. at 349.
This distinction does not alter the result in this case. The fact remains that the “qualitative nature” of the mitigating evidence presented in Antonio Taylor caused the jury in that case to impose a life sentence. While certain aspects of emotional distress are implicit in both cases because both killings occured in a domestic setting, the mix of mitigating evidence was different here and the jury concluded that it did not outweigh the aggravating factors. Moreover, Antonio Taylor is of limited value for comparative purposes because it was a case in which the death penalty was not imposed and thus was not, itself, the subject of a proportionality analysis by this Court. We adhere to our view that the death sentence imposed in this case meets the standard of proportionality. Accordingly, Taylor’s motion for reargument is DENIED.